PAREXEL Project #[*]

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

EXHIBIT 10.43

 

WORK ORDER #1

This Work Order #1 (the “Work Order”) is by and between GERON Corporation
(“Client”) and PAREXEL International (IRL) Limited (“PAREXEL”).

1.Governing Agreement. This Work Order incorporates the terms and conditions of
the Master Services Agreement dated January 30, 2019, as may be amended from
time to time, between Client and PAREXEL (the “Agreement”).  Capitalized terms
used in this Work Order and not defined herein shall have the same meanings
ascribed to them in the Agreement.  If any term in this Work Order conflicts
with the Agreement, the Agreement will control except to the extent that this
Work Order expressly states that such conflicting term prevails over the
Agreement.  To the extent that any Services relate to scientific matters, the
Protocol will control the performance of such Services, and will take precedence
over all other Study documents for such Services.  

2.Term and Termination. This Work Order is made effective as of January 30, 2019
(the “Effective Date”) and shall extend until the completion of all Services
hereunder, unless otherwise terminated by either party in accordance with the
terms of Article 7 of the Agreement.

3.Study. The “Study” is Client’s Protocol number [*]; entitled:

“A Study to Evaluate Imetelstat in Transfusion-Dependent Subjects with IPSS Low
or Intermediate-1 Risk Myelodysplastic Syndrome (MDS) that is
Relapsed/Refractory to Erythropoiesis-Stimulating Agent (ESA) Treatment”.  

For purposes of this Work Order, wherever the term “Project” is used in the
Agreement, it shall be read to mean “Study.”  

4.Prior Agreement.  This Work Order once executed will supersede and replace in
its entirety the Letter of Agreement dated [*] (the “LOA”) between Client and
PAREXEL related to the Study. The parties acknowledge and agree that all
Services performed by PAREXEL under the LOA will be governed by the terms and
conditions of the Agreement, including this Work Order.

5.Services. This Work Order details the full scope of Services PAREXEL will
provide for Client based on the following:

A.Specifications and Assumptions set for in Exhibit A;

B.Tasks and Responsibilities Matrix set forth in Exhibit B;

C.Estimated Timelines set forth in Exhibit C;

D.Scope of Work/CTSL Services set forth in Exhibit D;

Attachment A: Work Order

Page 1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

E.In the event that any Services will be performed at Sites located in the
United Kingdom (including but not limited to PAREXEL’s Clinical Pharmacology
Unit), then the terms and conditions set forth in Exhibit E shall apply, and

F.Budget and Payment Terms set forth in Exhibit F.  

Collectively, Exhibits A through D and F hereto, and any future Exhibits which
may be added by amendment, including the addition of a TORO as described in
Section 2.6 of the Agreement, are referred to as the “Key Specifications”. For
clarity, the parties agree to amend this Work Order to include a TORO upon
Client’s request.  

6.Designated GERON Representatives.  The following persons are GERON
Representatives, as defined in Section 2.2(a) of the Agreement, for purposes of
this Work Order:

 

Title

Name

Telephone Number

Email

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

Pursuant to Section 2.2(a) of the Agreement, Client may change GERON
Representatives by written update in its sole discretion.

7.PAREXEL Key Personnel.  The following PAREXEL Key Personnel, as defined in
Section 2.5 of the Agreement, are assigned to the Project covered by this Work
Order:

Title

Name

Telephone Number

Email

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Attachment A: Work Order

Page 2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

Title

Name

Telephone Number

Email

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

All clinical study monitor assignments for each site will be made prior to the
transition visit or site initiation visit (SIV), whichever comes first, and [*]
to the fullest extent possible.

 

Any changes to Key Personnel shall be made pursuant to Section 2.5 of the
Agreement.

 

8.PAREXEL Sub-Processors. The following PAREXEL Sub-Processors, as defined in
Attachment E of the Agreement, are assigned to the Project:

•[*]

Any changes to Sub-Processors shall be made pursuant to Sections 7.4 and 7.5 of
Attachment E to the Agreement.

 

9.Project Oversight.  PAREXEL Key Personnel on the project team will meet [*]
with GERON Representatives during the term of this Work Order to oversee the
performance of the Services hereunder, to foster transparent communication
between the parties, ensure quality of performance in alignment with
expectations, SOPs and study timelines, Good Clinical Practices, federal
regulations and guidelines, and to provide a mechanism for accountability and
responsibility in relation to the Project.   The parties shall draft and approve
a charter or other governance document describing the operational aspects of
joint project oversight, including, without limitation, structure and processes
for meetings, a schedule for regular review of monitoring plans, assessment of
other key performance metrics, and procedures for escalation and resolution of
issues.   The activities of parties at the project level will be directed toward
optimizing the parties’ ability to timely conduct the applicable Project,
including PAREXEL’s provision of the requisite deliverables in accordance with
this Work Order and the Agreement.  Issues which are not resolved at the Project
level despite diligent efforts by the parties will be referred to the Executive
Committee established under Section 2.5.1 of the Agreement.  In addition, as
otherwise may be determined to be necessary by GERON depending on a Project, the
Executive Committee may operate at the Project level to oversee specific Project
activities under this Work Order.  The structure and function of the Executive
Committee at the Project level shall be determined by the parties in view of
Project.

Attachment A: Work Order

Page 3

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

10.Subcontractors, Client-Designated Vendors and Specialty Vendors:   

10.1.As set out in Sections 5.1 through 5.3 of the Agreement, PAREXEL may use
Subcontractors, Client-Designated Vendors and Specialty Vendors to perform the
Services, as each is defined in the Agreement, and in accordance with the terms
thereunder.

 

10.2.To the extent practicable, PAREXEL will require that Client is designated
as a third party beneficiary [*].  PAREXEL will notify Client prior to the
commencement of Services by any Subcontractors, Client-Designated Vendors or
Specialty Vendors if it is [*] in PAREXEL’s contract with such third party.

 

10.3.With respect to [*], PAREXEL will provide Client [*] will confirm that such
Specialty Vendors are not debarred.  If available, [*] for the prior [*] (or
such lesser period as may be available to PAREXEL), [*], if any, for Client’s
review. In accordance with Section 5.4 of the Agreement, Client may request the
[*] set forth herein.  Subject to the foregoing, the following Specialty Vendors
will be used in the Study:

 

10.4.The following Subcontractors, Client-Designated Vendors and Specialty
Vendors will be used in the Study.

Specialty Vendors:

•[*]

•[*]

•[*]

Subcontractors:

•[*]

Client-Designated Vendors:

•[*]

•[*]

•[*]

10.5.It is understood and agreed by the parties that third party vendors that
are providing services to PAREXEL that are purely administrative in nature and
not unique to the Project are not included in the above categories and are not
listed in this Work Order.  

11.Data Privacy.  In accordance with the Data Security and Privacy Addendum set
forth in Attachment E to the Agreement, the Details of Processing under this
Work Order are contained in Exhibit H to this Work Order. In the event of any
Security Incident (as defined in Attachment E to the Agreement), notice shall be
given to GERON in accordance with the notice provisions of Article 21 of the
Agreement, and by email to [*] and [*].

Attachment A: Work Order

Page 4

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

12.Budget.  The budget for this Work Order is set out in Exhibit F hereto and is
based upon the Key Specifications as provided in Exhibits A-E.  Pursuant to
Section 2 of the Agreement, the parties will amend the budget for any changes to
such Key Specifications, using the change in scope process described therein.

 

 

Service Fees

Pass-Through Expenses

Investigator Fees

One Time Discount

Totals

Work Order

$[*]

$[*]

$[*]

$[*]

$33,145,124

Exhibits A through F attached hereto more fully describe this Work Order’s Key
Specifications, budget and payment terms, and are hereby incorporated in their
entirety by reference into this Work Order.

[Signatures on following page]




Attachment A: Work Order

Page 5

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

IN WITNESS WHEREOF, the parties have executed this Work Order through their duly
authorized representatives effective as of the Effective Date.

 

GERON Corporation

PAREXEL International (IRL) Limited

By:  /s/ Andrew J. Grethlein

By: /s/ Sharon Flynn

Name:  Andrew J. Grethlein, Ph.D.

Name: Sharon Flynn

Title: Executive Vice President, Development and Technical Operations

Title: Manager

Date: 30 Jan 2019

Date: 31 Jan 2019

PAREXEL International (IRL) Limited

 

Attachment A: Work Order

Page 6

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT A
SPECIFICATIONS AND ASSUMPTIONS

{7 pages omitted}

[*]

 

 

Attachment A: Work Order

Page 7

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT B
TASKS & RESPONSIBILITIES

{23 pages omitted}

[*]

 

 

Attachment A: Work Order

Page 14

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT C
ESTIMATED TIMELINES

 

[*]

 

 

Attachment A: Work Order

Page 38

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT D
Scope of Work/CTSL Services

 

[*]

 

 

Attachment A: Work Order

Page 39

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT E
ADDITIONAL TERMS WITH RESPECT TO SITES LOCATED IN THE UNITED KINGDOM

The parties acknowledge and agree that, notwithstanding anything in the
Agreement to the contrary, the terms and conditions set forth below will apply
with respect to the Services being performed in the United Kingdom (i.e., as of
the Effective Date, the United Kingdom consists of England, Scotland, Wales, and
Northern Ireland).  The parties do not intend this Exhibit E to supersede the
terms of the Agreement, and in the absence of conflict the Agreement is presumed
to control.  However, in the event of a direct conflict between the specific
terms set forth in this Exhibit E and the Agreement or any other terms set forth
in this Work Order, then solely with respect to those Services being performed
in the United Kingdom, the terms of this Exhibit E will control.  Capitalized
terms not defined herein shall have the meaning set forth in the Agreement.

1.In addition to Client’s obligations set forth in Article 3 of the Agreement,
Client agrees it will [*].  If Client provides [*] to PAREXEL under this Work
Order, Client further agrees that [*].

2.Except to the extent that PAREXEL is responsible under this Work Order for
supplying Study Materials as part of the scope of Services, Client shall (a) [*]
sufficient quantity of the Investigational Product drug, and (b) [*] a
sufficient quantity of any marketed drug necessary to conduct the Study, as well
as any other compounds, materials and information, which the Protocol specifies
Client shall deliver or which Client deems necessary to conduct the Study.  All
such Investigational Product, compounds, materials and other information are and
shall remain the sole property of Client at all times.

3.To the extent applicable, [*]

•[*]

•[*]

•[*]

•[*]

•[*]

•[*]

•[*]

•[*]

4.Client will inform PAREXEL promptly of any decision to recall the
Investigational Product that has been supplied to PAREXEL by or on behalf of
Client for the conduct of a Study under this Agreement.  PAREXEL will reasonably
assist Client in its investigation or implementation of a recall. PAREXEL will
inform Client promptly of any issue relating to the Investigational Product that
has been supplied by Client which might result in the need to consider a
potential recall of the Investigational Product.

 

Attachment A: Work Order

Page 40

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT F
BUDGET

Payments.  Payments for Services by GERON to PAREXEL under this Work Order shall
be made in accordance with the budget hereto and the applicable provisions of
the Agreement, including, without limitation, Section 6 thereof.  The Work Order
Currency, as defined by Section 6.4 of the Agreement, shall be United States
Dollars for this Work Order.”

  

Pass-Through Expenses.  As provided in Section 6.1 of the Agreement, the parties
will include an estimated amount for Pass-Through Expenses in the budget [*]  

 

Change in Scope Process.  As provided under Section 2.2 of the Agreement,
PAREXEL will generate and maintain a Change in Scope Log (“CIS Log”) in
accordance with the form attached as Attachment B to the Agreement, capturing
the cost impact of changes to Key Specifications under this Work Order.  The
parties will follow the CIS Log approval and Change Order preparation process as
provided under Section 2.2 of the Agreement. The CIS Log monetary threshold at
which a Change Order will be prepared for this Work Order is $[*].

Inflation. PAREXEL’s Service fees herein incorporate [*] inflationary
adjustments to account for labor cost inflation during the estimated Project
timeline. The budget will be amended for inflation [*].  In the event that the
[*], Service fees may be [*] in accordance with the rate of inflation as
specified by the Mercer Index for comparable services in the geographic region
where such Services are provided, not to exceed [*] annually, except for [*],
where the parties will [*], which will not exceed [*]. PAREXEL will notify
Client in writing of any planned inflationary [*] due to a [*] at least [*] in
advance of the application of [*] in rates and a description of the [*], unless
such [*], in which case PAREXEL will provide notification as soon as reasonably
practicable.

Use when CTSL is budgeted: Clinical Trial Supply & Logistics (CTSL).
Pass-Through Expenses related to CTSL Services are estimates based on currently
available project information and general assumptions (based on previous project
experiences) and are subject to change, but shall not exceed the mutually agreed
budget without a written amendment to this budget.

Client will be notified in writing of changes to estimated Pass-Through Expenses
that are projected to have a material impact ([*]) on Pass-Through expenses as
estimated at the proposal time.

Table 1 – Budget Grid begins on the next page.

 

Attachment A: Work Order

Page 42

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

Table 1 - Budget Grid Summary

 

[*]

[*]

[*]

Total Costs (USD)

 

 

 

 

{14 rows omitted}

 

 

 

[*]

[*]

[*]

33,145,124

 

Budget Grid - See file labeled: [*]

 

Attachment A: Work Order

Page 43

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

EXHIBIT G
PAYMENT TERMS

OPTION A ([*])

Service Fees. PAREXEL will invoice Client for Service fees as provided in the
[*] below.  The payment schedule is developed in conjunction with the budget and
estimated timelines; therefore, any modifications to the foregoing may result in
a modification to the payment schedule.  The Advances paid by Client under the
LOA, in the amount totaling $[*], shall be credited to [*] under this Work
Order. PAREXEL will reconcile [*] vs [*].  The remaining amount to be invoiced
under [*] will be [*]in accordance with the [*] set forth below.

{2 pages omitted}

[*]

Pass-Through Expenses (excluding Investigator Fees). PAREXEL will invoice Client
each month for Pass-Through Expenses incurred. PAREXEL will invoice Pass-Through
Expenses [*] following PAREXEL’s receipt of a third-party invoice for such
Pass-Through Expenses [*] after the expense was incurred.  Upon execution of
this Work Order, PAREXEL will invoice an advance payment of $[*] for
Pass-Through Expenses. This advance payment will be reconciled against the final
invoices for Pass-Through Expenses.

Investigator Fees. PAREXEL will invoice Client on a monthly for investigator
fees incurred.  PAREXEL will invoice Investigator fees [*] following PAREXEL’s
receipt of a third-party invoice for such Investigator grants, and [*] after the
expense was incurred. To ensure PAREXEL has sufficient funds in hand to make
investigator grant payments, [*], PAREXEL will invoice an advance payment of
$[*] for investigator fees. This [*] will be reconciled against [*] for
investigator grants.

Invoice Instructions. PAREXEL will email invoices to Client at [*]. CLIENT will
pay PAREXEL’s invoices in accordance with the terms of the Agreement and will
remit payments [as specified below]

 

Check Remittance Address:

For Wires/Electronic Funds Transfers (USD)

[*]

 

Bank Account Name:

[*]

 

Bank Account Number: [*]

 

 

SWIF/BIC code: [*]

 

 

Branch Name: [*]

 

 

Branch Address:  [*]

 

 

 

Client shall send the remittance advice information to the following email
alias: [*]

 

Attachment A: Work Order

Page 44

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

PAREXEL Project #[*]

 

Exhibit H

Details of Processing Activities

This Exhibit H includes certain details of the Processing of Subject Personal
Data as required by Article 28(3) GDPR.

Nature and Purpose of Processing: PAREXEL will Process Subject Personal Data as
necessary to perform the Services pursuant to the MSA and the applicable Work
Order.

Subject Matter and Duration of Processing: The subject matter and duration of
the Processing of the Subject Personal Data are set out in the MSA, the
applicable Work Order and this Addendum.

Location(s) of Processing:

Categories of Data:  In providing Services to GERON, PAREXEL may Process one or
more of the following categories of data Study Subject Personal Data:

A.Study Subject Personal Data:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

B.Special categories of data:

[*]

[*]

[*]

 

Attachment A: Work Order

Page 48

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

ATTACHMENT B
FORM OF CHANGE IN SCOPE LOG

Change In Scope Client Signature Page

 

 

 

 

 

 

 

 

 

 

Protocol No.

0

 

 

 

 

 

 

Client Name

0

 

 

 

 

 

 

PAREXEL Project No.

0

 

 

 

 

 

 

Project Manager

0

 

 

 

 

 

 

CIS No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item#

Date Requested and Requestor

CIS Task description

Service Fee (Contract Currency)

Investigator Fees

Pass Through Costs

Date Approved

Client Signature / Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment B: CIS Log

Page 1 of 1

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

ATTACHMENT C
FORM OF CHANGE ORDER

Client Name:

 

Drug Name or Number:

 

Protocol Number:

 

PAREXEL Project Number:

 

Change Order Number:

 

Change Order Date:

 

PAREXEL Project Manager:

 

PAREXEL and Client signed a Work Order dated ______ [as amended].  The parties
wish to amend said Work Order as applicable and hereby agree as follows:

1.

The items listed on Change Log #_______, attached as Attachment 1 to this Change
Order, dated _______ shall be incorporated in said Work Order

2.

The total contract value changes as follows:

 

Previous Contract Value

Change Order Value

New Contract Value

Service Fees

 

 

 

Estimated Investigator Fees

 

 

 

Estimated Pass-Through Expenses

 

 

 

3.

The Payment Schedule shall be replaced in its entirety by the following Payment
Schedule: / The following terms shall be added to the Payment Schedule:

No term or condition other than the above shall be amended by this Change
Order.  

GERON Corporation

PAREXEL International (IRL) Limited

By:

By:

Name:

Name:

Title:

Title:

Date:

Date:

 

Attachment C: Change Order

Page 1 of 1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.